Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-18-00760-CV

                                      John Loan PRICE,
                                          Appellant

                                               v.

                           MG BUILDING MATERIALS, LTD.,
                                     Appellee

                  From the County Court at Law No. 3, Bexar County, Texas
                              Trial Court No. 20417CV05199
                          Honorable Karen Crouch, Judge Presiding

    BEFORE JUSTICE MARTINEZ, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the trial court’s default judgment is
AFFIRMED. Costs of this appeal are taxed against appellant.

       SIGNED July 17, 2019.


                                                _____________________________
                                                Liza A. Rodriguez, Justice